Case 18-12981-ref      Doc 47      Filed 03/05/19 Entered 03/05/19 10:15:30             Desc Main
                                   Document      Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: Robin Liggon                           : Chapter 13 Bankruptcy
                                              : Bankruptcy No. 18-12981-ref
                      Debtor                  : HEARING DATE: 4/4/19
                                              : at 9:30 a.m.

                      NOTICE OF MOTION, RESPONSE DEADLINE
                               AND HEARING DATE

      Brenna H. Mendelsohn, Esquire of Mendelsohn & Mendelsohn, P.C./Movant has filed a
Motion to Modify a Plan Post-Confirmation and to Extend the Length of Plan from 36 to 60
Months.

      Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this Bankruptcy case. (If you do not have an
Attorney, you may wish to consult an Attorney.)

             1.       If you do not want the Court to grant the relief sought in the Motion or if
                      you want the Court to consider your review on the Motion, then on or
                      before 3/25/19 you or your attorney must do all of the following:

                      a)       File an Answer explaining your position at:

                               United States Bankruptcy Court
                               Eastern District of Pennsylvania
                               The Madison Building
                               400 Washington Street
                               Reading, PA 19601

                               If you mail your Answer to the Bankruptcy Clerk’s Office for
                               filing, you must mail it early enough so that it will be received on
                               or before the date stated above; and

                      b)       Mail a copy to the Movant’s Attorney:

                               Mendelsohn & Mendelsohn, P.C.
                               Attention: Brenna H. Mendelsohn, Esquire
                               637 Walnut Street
                               Reading, PA 19601
                               Telephone: (610) 374-8088
                               Facsimile: (610) 478-1260
Case 18-12981-ref    Doc 47    Filed 03/05/19 Entered 03/05/19 10:15:30           Desc Main
                               Document      Page 2 of 2


            2.      If you or your attorney do not take the steps described in 1a) and 1b)
                    above and attend the hearing, the Court may enter an Order granting the
                    relief requested in the Motion.

            3.      A Hearing on the Motion is scheduled to be held before the Honorable
                    Richard E. Fehling on Thursday, April 4, 2019 at 9:30 a.m. in Courtroom
                    1 of the Honorable Richard E. Fehling, United States Bankruptcy Court,
                    The Madison Building, 400 Washington Street, Reading, PA 19601. If a
                    copy of the Motion is not enclosed, a copy of the Motion will be provided
                    to you if you request a copy from the attorney named in paragraph 1b).

            4.      You may contact the Court directly at (610) 208-5040 to find out whether
                    the Hearing has been cancelled because no one filed an Answer.

     Dated: March 5, 2019                                /s/ Brenna H. Mendelsohn
                                                         BRENNA MENDELSOHN, ESQ.
                                                         Mendelsohn & Mendelsohn, P.C.
                                                         Attorney for Debtor
